DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/16/2020, 1/14/2022, 4/6/2022 and 8/24/2022 have been considered by the examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit”, “determination unit”, and “updating unit” in claim 7; “transmission unit” in claim 11 which are interpreted as circuit based on para. 92 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7:  Line 1 includes "including a and a plurality of network nodes" which is unclear as to whether “a and” is inadvertent and should be deleted, whether an element was omitted (e.g. corresponding to “the terminal” of lines 3-4 in claim 7 or corresponding to “the second network” of line 5 in claim 11), whether another element was intended (e.g. “a second network node” of line 4 in claim 7 or “The network node” of line 1 in claims 8-11 or “the network node” of line 3 in claim 11), or whether something else is intended.  Examination continued on the assumption an element such as a UE/terminal/node was omitted.
	Regarding claim 8:  Line 1 includes “The network node” which, in light of the ambiguity of parent claim 7, is unclear as to whether “The network node” should be “The first network node” or another node.  Examination continued on the assumption “The network node” should be “The first network node”.
	Regarding claim 9:  The claim is interpreted and objected to for the same reason as set forth in claim 8.
	Regarding claim 10:  The claim is interpreted and objected to for the same reason as set forth in claim 8.
	Regarding claim 9:  Line 1 includes “The network node” which, in light of the ambiguity of parent claim 7, is unclear as to whether “The network node” should be “The first network node” or another node.  Examination continued on the assumption “The network node” should be “The first network node”.  Further, line 3 includes “the network node” which is unclear as to whether “the network node” should be “the first network node” or another node.  Examination continued on the assumption “the network node” should be a network node of the plurality of network nodes.  Further, line 5 includes “the second network” which has insufficient antecedent basis for this limitation in the claim.  Examination continued on the assumption “the second network” should be “another network node”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van der Velde et al. (US 2017/0222876 A1, made of record in the IDS of 4/6/2022) hereinafter Velde.
	Regarding claim 7, Velde teaches a first network node (Master eNB (MeNB); Fig. 8) of a communication system including a and a plurality of network nodes (Fig. 8 showing UE, eNB (MeNB) and Target Secondary eNB (T-SeNB) in communication system; para. 209), the first network node comprising: a reception unit (operation in wireless network; para. 151, circuits; para. 262) that receives an inter-node message relating to a configuration of the terminal from a second network node (MeNB receives message from T-SeNB via X2 interface (inter-node messaging) relating to UE configuration that includes full config field; para. 210 and step 2 of Fig. 8); a determination unit (hardware, software, circuits; para. 262) that determines whether a method of updating the configuration of the terminal is a full configuration or a delta configuration based on the inter-node message (based on full config field, MeNB sends (determines) message for UE to use delta configuration or full configuration; para. 211 and step 3 of Fig. 8); and an updating unit (hardware, software, circuits; para. 262) that updates the configuration of the terminal with the full configuration or the delta configuration based on the determination (message includes delta configuration when delta configuration used and includes full configuration parameters with full configuration used; para. 211 and step 4 of Fig. 8).
	Regarding claim 8, Velde further teaches wherein the inter-node message includes information indicating that the method of updating the configuration of the terminal is the full configuration (message relating to UE configuration that includes full config field for UE to use full configuration; para. 210-211 and steps 2-3 of Fig. 8).
	Regarding claim 9, Velde further teaches wherein the inter-node message is a response to a secondary node addition request (step 1 being SeNB addition request prior to message of step 2; Fig. 8).
	Regarding claim 10, Velde further teaches wherein the inter-node message is a secondary node modification request (Fig. 8 described as SeNB change (modification request) procedure; para. 209 thus inter-node message from T-SeNB in para. 210 and step 2 of Fig. 8 is secondary node modification request message).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velde in view of Lei et al. (US 2015/0312811 A1) hereinafter Lei, and further in view of Kitazoe et al. (US 2016/0295469 A1) hereinafter Kitazoe.
	Regarding claim 11, Velde teaches the limitation of previous claim 7.
	Velde does not explicitly disclose wherein the reception unit receives a query on the configuration of the terminal from the second network node, wherein the network node further includes a transmission unit that transmits a response to the query to the second network node.
	However, in the same field of endeavor, Lei teaches wherein the reception unit receives a query on the configuration of the terminal from the second network node (first BS receives handover (HO) request from second BS; para. 84), wherein the network node further includes a transmission unit (radio connectivity; para. 09-20, circuit; para. 110-111) that transmits a response to the query to the second network node (first BS sends UE configuration to second BS in response to request; para. 83-84, UE configuration includes UE ID (RNTI); para. 68).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lei to the system of Velde, where Velde’s signaling and configuration (para. 19) along with Lei’s reduced signaling (para. 07) improves resource availability by reducing signaling for configuration.
	Lei does not explicitly disclose wherein, upon receiving, from the second network, a message including an identifier included in the response to the query, the full configuration is configured based on a type of the message including the identifier included in the response to the query.
	However, in the same field of endeavor, Kitazoe teaches wherein, upon receiving, from the second network, a message including an identifier included in the response to the query (first eNB (second network) transmits current configuration of UE (requiring UE ID to match UE and configuration) to second eNB (network node); para. 88), the full configuration is configured based on a type of the message including the identifier included in the response to the query (first eNB transmits current configuration of UE (type of message) to second eNB; para. 88, first eNB concludes all information is transmitted to UE; para. 89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kitazoe to the modified system of Velde and Lei, where Velde and Lei’s modified system along with Kitazoe’s optimized signaling (para. 06) improves user experience by providing reliable communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hwang et al. (US 2020/0077314 A1) discloses a method for measurement report event operation and network signaling in UE autonomous handover.	Liang et al. (US 2013/0165124 A1) discloses cell deployment method and device for replacing cells.	Deenoo et al. (US 2020/0154326 A1) discloses delayed handover execution in wireless networks based on a trigger condition.	Teyeb et al. (US 2021/0219193 A1) discloses full RCC configuration in EN-DC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.P./Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474